  Case 16-40878          Doc 33       Filed 12/19/18 Entered 12/19/18 17:04:02        Desc Main
                                        Document     Page 1 of 5


                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 In Re:
                                                       Case No. 1:16-bk-40878

ALEJANDRA ZARAGOZA                                     Chapter 13

                                                       Honorable Timothy A. Barnes
                                      Debtor(s)

                                        NOTICE OF MOTION

To:       See attached service list

PLEASE TAKE NOTICE that on January 17, 2019 at 10:00 a.m., the undersigned will appear
before the Honorable Timothy A. Barnes at the Everett McKinley Dirksen United States
Courthouse, 219 South Dearborn Street, Courtroom 744, Chicago, Illinois and will then and there
present MOTION TO MODIFY CHAPTER 13 PLAN, a copy of which is hereby served upon
you.

                                      CERTIFICATE OF SERVICE

I, Joseph Scott Davidson, hereby certify that I caused a copy of this notice and motion to be served,
via electronic case filing to Marilyn O. Marshall, Chapter 13 Trustee and via United States First
Class Mail to all parties listed on the attached service list, on December 19, 2018 before the hour
of 5:00 p.m. from the office located at 2500 South Highland Avenue, Suite 200, Lombard, Illinois
60148.

                                                      /s/ Joseph Scott Davidson

                                                      Joseph Scott Davidson
                                                      SULAIMAN LAW GROUP, LTD.
                                                      2500 South Highland Avenue
                                                      Suite 200
                                                      Lombard, Illinois 60148
                                                      +1 630-575-8181
                                                      jdavidson@sulaimanlaw.com

                                                      Counsel for Alejandra Zaragoza
                   Case
Label Matrix for local     16-40878
                        noticing      Doc 33 U.S.Filed  12/19/18
                                                   Bankruptcy Court Entered 12/19/18 17:04:02      Desc Main
                                                                                        (p)CAPITAL ONE
0752-1                                             Document
                                             Eastern Division       Page 2 of 5         PO BOX 30285
Case 16-40878                                 219 S Dearborn                           SALT LAKE CITY UT 84130-0285
Northern District of Illinois                 7th Floor
Chicago                                       Chicago, IL 60604-1702
Tue Dec 18 11:00:00 CST 2018
Cavalry SPV I, LLC                            Chase Card                               Chase Card
500 Summit Lake Drive, Ste 400                Attn: Correspondence                     Po Box 15298
Valhalla, NY 10595-2321                       PO Box 15298                             Wilmington, DE 19850-5298
                                              Wilmington, DE 19850-5298


Comenity Capital Bank                         Department Store National Bank           Department of the Treasury
C/O Weinstein & Riley P.S.                    c/o Quantum3 Group LLC                   Internal Revenue Service
2001 Western Ave Ste. 400                     PO Box 657                               PO Box 7346
Seattle, WA 98121-3132                        Kirkland, WA 98083-0657                  Philadelphia, PA 19101-7346


Illinois Department of Revenue                LVNV Funding, LLC                        LVNV Funding, LLC its successors and assigns
Bankruptcy Section                            Resurgent Capital Services               assignee of LendingClub Corporation &
PO Box 64338                                  PO Box 10587                             LC Trust I
Chicago, IL 60664-0291                        Greenville, SC 29603-0587                Resurgent Capital Services
                                                                                       PO Box 10587
                                                                                       Greenville, SC 29603-0587
Lending Club Corp                             MIDLAND FUNDING LLC                      Navient
71 Stevenson St Ste 300                       PO Box 2011                              Attn: Claims Dept
San Francisco, CA 94105-2985                  Warren, MI 48090-2011                    PO Box 9500
                                                                                       Wilkes-Barr, PA 18773-9500


Navient                                       (p)PORTFOLIO RECOVERY ASSOCIATES LLC     Synchrony Bank/Amazon
Po Box 9500                                   PO BOX 41067                             PO Box 965064
Wilkes Barre, PA 18773-9500                   NORFOLK VA 23541-1067                    Orlando, FL 32896-5064



Synchrony Bank/Amazon                         Synchrony Bank/Banana Republic           Synchrony Bank/Banana Republic
Po Box 965015                                 PO Box 965064                            Po Box 965005
Orlando, FL 32896-5015                        Orlando, FL 32896-5064                   Orlando, FL 32896-5005



Synchrony Bank/Care Credit                    Synchrony Bank/Care Credit               Synchrony Bank/Gap
C/o Po Box 965036                             PO Box 965064                            Po Box 965005
Orlando, FL 32896-0001                        Orlando, FL 32896-5064                   Orlando, FL 32896-5005



Synchrony Bank/Paypal                         Synchrony Bank/Sams                      Synchrony Bank/Sams
PO Box 965064                                 PO Box 965060                            Po Box 965005
Orlando, FL 32896-5064                        Orlando, FL 32896-5060                   Orlando, FL 32896-5005



TD Bank USA, N.A.                             Target                                   Target
C/O Weinstein & Riley P.S.                    C/O Financial & Retail Services          Po Box 673
2001 Western Ave Ste. 400                     Mailstopn BT PO Box 9475                 Minneapolis, MN 55440-0673
Seattle, WA 98121-3132                        Minneapolis, MN 55440-9475
United Credit UnionCase 16-40878          Doc 33 VW Filed
                                                    Credit,12/19/18
                                                             Inc.   Entered 12/19/18 17:04:02       Desc
                                                                                        Visa Dept Store    MainBank
                                                                                                        National
4444 S Pulaski Road                                   Document
                                                 PO Box 9013        Page 3 of 5         Po Box 8218
Chicago, IL 60632-4011                               Addison,TX 75001-9013                                Mason, OH 45040-8218



Visa Dept Store National Bank/Macy’s                 Volkswagen Credit, Inc                               Volkswagen Credit, Inc
Attn: Bankruptcy                                     2333 Waukegan Rd                                     PO Box 3
PO Box 8053                                          Deerfield, IL 60015-5508                             Hillsboro, OR 97123-0003
Mason, OH 45040-8053


(p)VON MAUR INC                                      Alejandra Zaragoza                                   Joseph S Davidson
6565 BRADY STREET                                    1329 W 32nd Place                                    Sulaiman Law Group, Ltd.
DAVENPORT IA 52806-2054                              Chicago, IL 60608-6304                               2500 S. Highland Ave
                                                                                                          Suite 200
                                                                                                          Lombard, IL 60148-7103

Marilyn O Marshall                                   Patrick S Layng
224 South Michigan Ste 800                           Office of the U.S. Trustee, Region 11
Chicago, IL 60604-2503                               219 S Dearborn St
                                                     Room 873
                                                     Chicago, IL 60604-2027



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Capital One                                          Portfolio Recovery Associates, LLC                   (d)Portfolio Recovery Associates, LLC
15000 Capital One Dr                                 Successor to CAPITAL ONE BANK, N.A.                  Successor to CAPITAL ONE BANK, N.A.
Richmond, VA 23238                                   (CAPITAL ONE BANK, N.A.)                             (HOUSEHOLD BANK)
                                                     POB 41067                                            POB 41067
                                                     Norfolk, VA 23541                                    Norfolk, VA 23541

Von Maur, Inc                                        (d)Von Maur, Inc
6565 Brady                                           Attn: Credit Dept
Davenport, IA 52806                                  6565 Brady Street
                                                     Davenport, IA 52806




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(d)Capital One                                       (d)Lending Club Corp                                 End of Label Matrix
PO Box 30285                                         71 Stevenson Street                                  Mailable recipients    40
Salt Lake City, UT 84130-0285                        Suite 300                                            Bypassed recipients     2
                                                     San Francisco, CA 94105-2985                         Total                  42
     Case 16-40878      Doc 33     Filed 12/19/18 Entered 12/19/18 17:04:02            Desc Main
                                     Document     Page 4 of 5


                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 In Re:
                                                         Case No. 1:16-bk-40878

ALEJANDRA ZARAGOZA                                       Chapter 13

                                                         Honorable Timothy A. Barnes
                                    Debtor(s)

                          MOTION TO MODIFY CHAPTER 13 PLAN

          NOW COMES, ALEJANDRA ZARAGOZA (“Debtor”), by and through her attorneys,

SULAIMAN LAW GROUP, LTD., pursuant to 11 U.S.C. §1329 moves this Court to Modify

Chapter 13 Plan, and in support thereof, states as follows:

1.        On December 31, 2016, Debtor initiated a bankruptcy case in the Northern District of

          Illinois by filing a voluntary petition for relief under Chapter 13 of the Bankruptcy Code.

2.        On June 1, 2017, an Order Confirming Plan was entered.

3.        Debtor’s confirmed plan provides, in pertinent part:

          1. Initial plan term. The debtor will pay to the trustee $274.00 monthly for 11 months
             [and $567.33 per month for 49 months] [$4,989.00 lumpsum payment in month 3] for
             total payments, during the initial plan term, of $35,802.17.

          8. General unsecured claims (GUCs). All allowed nonpriority unsecured claims, not
             specially classified, including unsecured deficiency claims under 11 U.S.C. § 506(a),
             shall be paid, pro rata … no less than 37% of allowed amount.

4.        From August 1, 2018 to present, Debtor did not receive an income as result of having been

          on maternity leave resulting in $1,929.98 default in payments to trustee.

5.        On January 7, 2019, Debtor will resume work; thus will be able to resume making

          payments to trustee.
     Case 16-40878       Doc 33   Filed 12/19/18 Entered 12/19/18 17:04:02           Desc Main
                                    Document     Page 5 of 5


6.       Accordingly, Debtor proposes deferring the $1,929.98 default, and paying to the trustee to

         $621.00 monthly for the remaining 36 months – beginning with the January 2019 payment.

7.       Modifying Debtor’s plan will not prejudice the general unsecured creditors, as they will be

         paid, no less than 37% of allowed amount, as provided for in Debtor’s confirmed plan.

8.       A true and correct copy of Debtor’s Amended Schedule I and Schedule J is attached hereto

         as Exhibit A.

9.       A true and correct copy of Debtor’s affidavit in support of this Motion is attached hereto

         as Exhibit B.

         WHEREFORE, Debtor respectfully requests this Court enter an Order Modifying

Debtor’s Chapter 13 Plan to defer the $1,929.98 default to the end of the plan term; to increase the

Debtor’s payment to the trustee to $621.00 for the remaining 36 months – beginning with the

January 2019 payment; and grant any other relief deemed appropriate and equitable.

Dated: December 19, 2018                              Respectfully submitted,

                                                      /s/ Joseph Scott Davidson

                                                      Joseph Scott Davidson
                                                      SULAIMAN LAW GROUP, LTD.
                                                      2500 South Highland Avenue
                                                      Suite 200
                                                      Lombard, Illinois 60148
                                                      +1 630-575-8181
                                                      jdavidson@sulaimanlaw.com

                                                      Counsel for Alejandra Zaragoza
